United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-2597
                                    ___________

Dale J. Burke,                             *
                                           *
             Appellant,                    *
                                           *   Appeal from the United States
      v.                                   *   District Court for the
                                           *   District of North Dakota.
North Dakota Department of                 *
Corrections and Rehabilitation; Tim        *   [UNPUBLISHED]
Schuetzle, in his official capacity as     *
Warden of North Dakota State               *
Penitentiary; Pat Branson, in his          *
official capacity as Deputy Warden of      *
North Dakota State Penitentiary;           *
Kathy Bachmeier, in her official           *
capacity as Medical Director of            *
North Dakota State Penitentiary; J.        *
Peterson, in his official capacity as      *
Correctional Officer at North Dakota       *
State Penitentiary; Ron Bjelland, in       *
his official capacity as a Lieutenant at   *
the North Dakota State Penitentiary,       *
                                           *
             Appellees.
                                    ___________

                              Submitted: April 2, 2010
                                 Filed: April 12, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________
PER CURIAM.

      Dale J. Burke appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action. We dismiss the appeal because Burke’s brief
completely fails to meet the requirements of Federal Rule of Appellate Procedure
28(a). See Carter v. Lutheran Med. Ctr., 87 F.3d 1025, 1026 (8th Cir. 1996) (per
curiam) (dismissing pro se appeal where brief presented no question for court to
decide; among other shortfalls, brief did not provide statement of issues presented for
review or identify any basis of alleged error by district court); Brown v. Frey, 806
F.2d 801, 804 (8th Cir. 1986) (pro se litigants are not excused from compliance with
procedural law); cf. Puckett v. Cook, 864 F.2d 619, 620 n.2 (8th Cir. 1989) (to extent
appellant was challenging dismissal of federal claims, he failed to show precisely and
with reference to record why findings were clearly wrong, and this court would not
search record for error relative to claims). Accordingly, we dismiss the appeal, and
we deny Burke’s pending motion.
                        ______________________________




      1
       The Honorable Daniel L. Hovland, United States District Judge for the District
of North Dakota.

                                         -2-